Robinson, Justice (dissenting). No one will contend that if the Government is a bona fide purchaser of equipment, a state sales tax should be collected. If the Government is not the purchaser in this instance, it is hard to imagine a situation where it is ever the purchaser. The Government is invisible and intangible and must, necessarily, act through agents and has the exclusive right to appoint its own agent, or agents. Certainly no state has the power to say who can, or who cannot, act as agent for the Government. Moreover, the Government, through its duly appointed agents, has the right, in fact it is the duty of such agents, to avoid incurring unnecessary expenses, including taxes. The majority opinión is based primarily on Alabama v. King & Boozer, 341 U. S. 1, 62 S. Ct. 43, 86 L. Ed. 3. An attempt is made to show that there is no real distinction between that case and the case at bar, but, in my opinion, the facts in the two cases are altogether different. None of the facts on Avhich the court based the opinion in the King and Boozer case are present in this case. In the King and Boozer case the court said: “As the sale of the lumber by King and Boozer was not for cash, the precise question is whether the Government became obligated to pay for the lumber and so was the purchaser whom the statute taxes. ’ ’ Then the court pointed out the following facts upon which it based the opinion that the Government was not the purchaser: (1) The contractor Avas required to make all such contracts in his own name, and on his own credit, and not bind or purport to bind the Government or the contracting officer. (2) The Government was not to be bound by the purchase contract. (3) The purchase order stated that the purchase did not bind or purport to bind the United States Government or Government officers. ' " (4) The Government’s credit Avas not pledged and the court said: “We cannot say that the contractors Avould not, or that the Government was, bound to have paid the purchase price. ” The facts in the present case, which distinguish it from those set forth above are as follows: (1) The Government was bound to pay for the equipment. (2) The equipment was not bought in the name of the contractor or on the contractor’s credit. (3) The Government’s credit was pledged. (4) The request for bids provides that the contractor shall not acquire title to any of the property purchased. If the contractor had attempted to divert to his own use property purchased for this Government job, there is no court in the land that would not have enjoined such diversion, upon a showing of the facts in the case. This is true because the contractor had acquired possession of the property as agent of the Government. At no time did the contractor own the property, nor was the contractor liable for the payment of the purchase price, and the property had not been sold on the credit of the contractor. To say here that the Government must pay the sales tax is to say that it can never, at any time, employ a contractor to do any work without paying a sales tax to the state on all material the Government buys and pays for and the contractor uses in doing such work. For the reasons set out herein, I respectfully dissent. Justice Holt concurs in this dissent.